Case 9:21-mj-08068-BER Document 3 Entered on FLSD Docket 03/01/2021 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                CASE NO.: 21-mj-8068-BER


 UNITED STATES OF AMERICA
              Plaintiff
 v.
 ELLIOT S. SMERLING, et al
              Defendant
 ______________________________/
        NOTICE OF TEMPORARY APPEARANCE AS COUNSEL OF RECORD

       DAVID M. KUBILIUN, ESQ., of Greenspoon Marder LLP file this Notice of Temporary

 Appearance as counsel for the Defendant, ELLIOT S. SMERLING on this 1st day of March, 2021.

                                          Respectfully submitted,



                                          /s/ David M. Kubiliun
                                          DAVID M. KUBILIUN, ESQ.
                                          Florida Bar No. 343780
                                          E-Mail 1: david.kubiliun@gmlaw.com
                                          E-Mail 2: inga.kozarez@gmlaw.com




                                          600 Brickell Avenue, Suite 3600
                                          Miami, FL 33131
                                          Direct Office: (305) 789-2712
                                          Office Fax: (305) 537-3932
                                          Attorney for Defendant
